Appeal by objectant from a decree of the Surrogate’s Court of Nassau County settling the accounts of decedent’s executrix. Decree, insofar as appealed from, unanimously affirmed, with costs to the respondent, payable out of the estate. No opinion. Appeals from order dated June 16, 1942, granting a motion for reargument and on reargument adhering to the original decision, and from an order dated March 15, .1943, denying a motion for reargument in respect of the construction of the will, dismissed, without costs. Present — Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ.